842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lenvill SPENCER, Petitioner.
No. 87-8046.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1988.Decided March 23, 1988.

Lenvill Spencer, petitioner pro se.
Before DONALD RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lenvill Spencer has applied to this Court for a writ of mandamus seeking to compel McDowell County, West Virginia, authorities to release him from the county jail, where he is confined following his state court convictions for obtaining money by false pretenses.  Spencer's petition and other paperwritings he has filed contain prayers for release on bond pending appeal, for the appointment of counsel to represent him in this Court, and for leave to proceed in forma pauperis.  The application for leave to proceed in forma pauperis should be granted;  the petition for a writ of mandamus and the prayer therein for appointment of counsel, and the motion for release on bond, should be dismissed for want of jurisdiction.


2
Spencer identifies no federal official or agent, nor any other person over whom this Court may properly exercise its extraordinary, supervisory powers, as one to whom the requested writ of mandamus should issue.  This Court has no appellate jurisdiction over the courts of the State of West Virginia and no mandamus authority over the state's personnel.   See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586 (4th Cir.1969).  Consequently, Spencer's petition for mandamus relief, his motion for release on bond pending appeal of his state court conviction, and his motion for appointment of counsel in this proceeding, fail to state a claim upon which relief can be granted and they are, accordingly, dismissed.  His application for leave to proceed in forma pauperis is granted.


3
DISMISSED.